Exhibit 10.4
 
FIRST AMENDMENT TO GUARANTY


This First Amendment (this “Amendment”) to that certain Guaranty dated June 27,
2012 (the “Guaranty”), is entered into on December 17, 2014 to be effective as
of June 27, 2012, by CorCell Companies, Inc., a Nevada corporation (“CCCI”);
CorCell, Ltd., a Nevada corporation (“CCL”); Cord Partners, Inc., a Florida
corporation (“CPI”); CBA Properties, Inc., a Florida corporation (“CBAPI”); and
Career Channel Inc., a Florida corporation (“Channel”), for the benefit
of  Tonaquint, Inc., a Utah corporation (together with its successors,
transferees and/or assigns, “Investor”).  CCCI, CCL, CPI, CBAPI, and Channel are
referred to herein collectively as the “Guarantors”.  Each of the Guarantors and
Investor are sometimes referred to herein individually as a “Party” and
collectively as the “Parties”. Unless otherwise defined herein, all references
to defined terms herein shall refer to such terms as defined in the Guaranty.


WHEREAS, the Guarantors previously executed the Guaranty for the benefit of
Investor, guaranteeing certain indebtedness, liabilities and obligations of the
parent company of the Guarantors, Cord Blood America, Inc., a Florida
corporation (“CBAI”), owed to Investor, all as set forth in the Guaranty; and


WHEREAS, the Guarantors desire to amend the Guaranty to clarify and confirm the
indebtedness, liabilities and obligations of CBAI guaranteed under the Guaranty,
among other things.


NOW THEREFORE, the Guarantors agree, and for good and valuable consideration,
the receipt and adequacy of which are hereby acknowledged, the Guaranty is
hereby amended as follows:
 
1. Preamble.  The preamble of the Guaranty shall be deleted in its entirety and
replaced with the following:
 
“THIS GUARANTY, made effective as of June 27, 2012 (as the same may be amended
from time to time, this “Guaranty”), is given by CorCell Companies, Inc., a
Nevada corporation (“CCCI”); CorCell, Ltd., a Nevada corporation (“CCL”); Cord
Partners, Inc., a Florida corporation (“CPI”); CBA Properties, Inc., a Florida
corporation (“CBAPI”); and Career Channel Inc., a Florida corporation
(“Channel”) (CCCI, CCL, CPI, CBAPSI, CBAPI, and Channel are collectively
referred to as “Guarantors”), for the benefit of Tonaquint, Inc., a Utah
corporation, and its successors, transferees, and assigns (collectively
“Investor”).”
 
2. Recital A.  Recital “A” of the Guaranty (under the heading “PURPOSE”) shall
be deleted in its entirety and replaced with the following:
 
“A.           Guarantors’ parent company, Cord Blood America, Inc., a Florida
corporation (“CBAI”), has issued to Investor that certain Secured Convertible
Promissory Note of even date herewith in the original principal amount of
$1,252,000.00 (as the same may be amended, and including any promissory note for
which said note is subsequently exchanged, the “Note”) pursuant to a Securities
Purchase Agreement of even date herewith by and between CBAI and Investor (the
“Purchase Agreement”).”
 
 
 

--------------------------------------------------------------------------------

 
 
3. Section 1. Section 1 of the Guaranty shall be deleted in its entirety and
replaced with the following:
 
“1.           Indebtedness Guaranteed.  Guarantors hereby absolutely and
unconditionally guarantee the prompt payment in full of all indebtedness,
liabilities and obligations owed by CBAI to Investor under the Purchase
Agreement, Note and/or any of the other Transaction Documents, as the same may
be amended, as well as under any settlement or exchange agreement arising from
or related to any of the foregoing and all certificates, documents, agreements,
resolutions and instruments delivered by CBAI or any of the Guarantors to
Investor under or in connection with any such settlement or exchange agreement
(collectively, including any such settlement or exchange agreement, the
“Subsequent Transaction Documents”) (collectively, the “Obligations”), as and
when the same (including without limitation portions thereof) become due and
payable.  Guarantors acknowledge that the amount of the Obligations may exceed
the principal amount of the Note.”


4. Section 3.  Section 3 of the Guaranty shall be deleted in its entirety and
replaced with the following:
 
“3.           Alteration of Obligations.  In such manner, upon such terms and at
such times as Investor and CBAI deem best and without notice to Guarantors,
Investor and CBAI may alter, compromise, accelerate, extend, renew or change the
time or manner for the payment of any Obligation, increase or reduce the rate of
interest on the Note, release CBAI, as to all or any portion of the Obligations,
release, substitute or add any one or more guarantors or endorsers, accept
additional or substituted security therefor, or release or subordinate any
security therefor.  No exercise or non-exercise by Investor of any right
available to Investor, no dealing by Investor with Guarantors or any other
guarantor, endorser of the Note or any other person, and no change, impairment
or release of all or a portion of the obligations of CBAI under any of the
Transaction Documents or any Subsequent Transaction Documents, or suspension of
any right or remedy of Investor against any person, including, without
limitation, CBAI and any other such guarantor, endorser or other person, shall
in any way affect any of the obligations of Guarantors hereunder or any security
furnished by Guarantors or give Guarantors any recourse against Investor.  Each
Guarantor acknowledges that its obligations hereunder are independent of the
obligations of CBAI.”
 
5. Section 12.  Section 12 of the Guaranty shall be deleted in its entirety and
replaced with the following:
 
“12.           Notices.  Whenever Guarantors or Investor shall desire to give or
serve any notice, demand, request or other communication with respect to this
Guaranty, each such notice shall be in writing and shall be effective only if
the same is delivered by personal service, or mailed by registered or certified
mail, postage prepaid, addressed as follows:
 
 
2

--------------------------------------------------------------------------------

 
 
To Each Guarantor:
 
Cord Blood America, Inc.
Attn: Joseph R. Vicente and Stephen Morgan
1857 Helm Drive
Las Vegas, NV 89119


with a copy to (which shall not constitute notice):
Stoel Rives LLP
Attn: David L. Mortensen, Esq.
and
Attn: Rob Yates, Esq.
201 South Main Street, Suite 1100
Salt Lake City, UT 84111


To Investor:


Tonaquint, Inc.
Attn: John M. Fife
303 East Wacker Drive, Suite 1040
Chicago, Illinois 60601


with a copy to (which shall not constitute notice):


 
Hansen Black Anderson Ashcraft PLLC

 
Attn: Jonathan K. Hansen

 
3051 West Maple Loop Drive, Suite 325

 
Lehi, Utah 84043



Any such notice delivered personally shall be deemed to have been received upon
delivery.  Any such notice sent by mail shall be presumed to have been received
by the addressee three (3) business days after posting in the United States
mail.  Any Party to whom any such notice is to be sent hereunder may change its
address by giving the other such Parties written notice of its new address as
herein provided.”


6. Payments to Guarantors.  All references to payments made to the Guarantors
set forth in the Guaranty are deleted. Each of the Guarantors acknowledges and
affirms the existence of consideration to support the guaranty provided by them
in the Guaranty in favor of Investor and affirmatively represents, warrants, and
covenants that they will not assert lack of consideration, or any other defense
based on an alleged absence of consideration or receipt or use of the loan
proceeds, as a defense to the enforceability of the Guaranty, this Amendment, or
the Security Agreement. Those defenses are voluntarily and intentionally waived
and relinquished by the Guarantors.
 
7. Acknowledgment Regarding Consideration.  Without limiting any provision
contained herein, each of the Guarantors acknowledges and agrees that it has
received adequate consideration for entering into this Amendment, and covenants
never to assert lack or failure of consideration as a defense to the enforcement
or effectiveness of this Amendment or the Guaranty.
 
 
3

--------------------------------------------------------------------------------

 
 
8. Other Terms Unchanged.  The Guaranty, as amended by this Amendment, remains
and continues in full force and effect, constitutes legal, valid, and binding
obligations of each of the Guarantors, and is in all respects agreed to,
ratified, and confirmed. Any reference to the Guaranty after the date of this
Amendment is deemed to be a reference to the Guaranty as amended by this
Amendment.  If there is a conflict between the terms of this Amendment and the
Guaranty, the terms of this Amendment shall control.  Each Party acknowledges
and agrees that it is such Party’s intent that the Guarantors’ agreement to
guaranty the indebtedness, liabilities and obligations of CBAI described under
and pursuant to the Guaranty (as amended hereby) remain an unbroken and
continuous commitment since June 27, 2012. In furtherance thereof, each Party
represents and warrants that it is not aware of any facts or circumstances in
contravention of the Parties’ intent expressed in the foregoing sentence and
further agrees not to take any position to the contrary of such intent. Finally,
each Party agrees to execute any documents and agreements and take such further
actions as any other Party may reasonably request in support of such intent.
 
9. Headings.  The headings contained in this Amendment are for reference
purposes only and do not affect in any way the meaning or interpretation of this
Amendment.
 


 
[SIGNATURE PAGE TO FOLLOW]
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned Guarantors have executed and delivered this
Amendment to be effective as set forth above.
 


GUARANTORS:


CORCELL COMPANIES, INC.


By: /s/ Joseph R. Vicente
Name: Joseph R. Vicente
Title: President


CORCELL LTD.


By: /s/ Joseph R. Vicente
Name: Joseph R. Vicente
Title:
President                                                                          
 
CORD PARTNERS, INC.


By: /s/ Joseph R. Vicente
Name: Joseph R. Vicente
Title:
President                                                                         


CBA PROPERTIES, INC.


By: /s/ Joseph R. Vicente
Name: Joseph R. Vicente
Title: President

CAREER CHANNEL INC.


By: /s/ Joseph R. Vicente
Name: Joseph R. Vicente
Title:
President                                                                           
  
[SIGNATURE PAGE TO FIRST AMENDMENT TO GUARANTY]

--------------------------------------------------------------------------------